DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities:  the phrase “wherein monitoring module is configured monitor a cell culture chamber…” should be rewritten as “wherein the monitoring module is configured to monitor a cell culture chamber…” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Any illumination source will either be an LED or not an LED.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echigo (US 20200064610).
	With respect to claims 1 and 21, Echigo discloses an optical monitoring system for cell culture comprising an illumination system (Figure 1:5) and an imaging system (Figure 1:7).  The illumination system emits light into a cell culture chamber (Figure 1:2), and the imaging system images contents of the cell culture chamber that are illuminated.  This is described in at least paragraphs [0016]-[0028].  From Figs. 1, 3 and 4, it is apparent that the illumination system and the imaging system are on a same side of the cell culture chamber.
	With respect to claim 2, Echigo discloses the system as described above.  Echigo further teaches that the contents (Figure 1:X) of the cell culture chamber are disposed on a first surface (i.e. a bottom surface) of the cell culture chamber.
With respect to claim 3, Echigo discloses the system as described above.  Echigo shows in at least Fig. 1 that light is reflected off a second surface (Figure 1:2a) of the cell culture vessel in order to direct illumination light to the imaging system.  The Figs. show that the second surface is opposite the first surface.

With respect to claim 5, Echigo discloses the system as described above.  Echigo further teaches in at least paragraphs [0021], [0028] and [0032] that the second surface reflects light from the illumination system toward the cell culture chamber.  Accordingly, the second surface includes a mirror.
With respect to claim 6, Echigo discloses the system as described above.  Echigo teaches that the imaging system includes a detector (Figure 1:7) and an imaging lens (Figure 1:6).
With respect to claims 7 and 8, Echigo discloses the system as described above.  Figure 1 of Echigo further shows that the imaging system further includes an aperture stop (Figure 1:8a) configured as a telecentric stop.
With respect to claims 9-12, Echigo discloses the system as described above.  At least Figure 1 of Echigo shows that the light emitted from the illumination system is transmitted through the first surface at an oblique angle, and that reflected light is also transmitted through the first surface at an oblique angle.  Furthermore, light is received by the detector at an angle that is oblique to a line normal to the detection surface of the detector.
With respect to claim 13, Echigo discloses the system as described above.  As previously discussed, Echigo teaches that the first surface is a bottom surface of the cell culture chamber, and that the second surface is a top surface of the cell culture chamber.

With respect to claim 15, Echigo discloses the system as described above.  Echigo further shows in at least Fig. 6 that the illumination source (Figure 6:18) is offset from an optical axis of the collimating lens (Figure 6:19).
With respect to claim 16, Echigo discloses the system as described above.  Echigo teaches that the illumination source may be an LED or a non-LED source.
With respect to claims 17 and 19, Echigo discloses the system as described above.  The detector of Echigo includes a sensor configured to convert light to an electrical signal.  A controller (Figure 4:17) is used to control the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Echigo (US 20200064610) as applied to claims 1 and 17, and further in view of Shibata (US 20190114465).
Echigo discloses the optical monitoring system as described above, however does not appear to teach a CCD sensor or a communications module.
Shibata discloses an optical monitoring system for cell culture comprising an illumination system (Figure 5:20, 30) and an imaging system (Figure 5:12).  Paragraphs [0088] and [0089] state that the illumination system may include LEDs, and that the imaging system may include a CCD.  The illumination and imaging systems are disposed on the same side of the cell culture vessel.  A communications module (see arrows connecting the monitoring system 1 with a computer 70) is used to transfer images from the imaging system to an image processor (Figure 5:74).
Before the effective filing date of the claimed invention, it would have been obvious to use commonly-available components, such as a CCD sensor and a communications module, to facilitate processing of images obtained using the Echigo optical monitoring system.  Those of ordinary skill would have recognized the need for means to transfer data from a sensor to a processor, and wired and wireless connections are notoriously known in the art (as well as essentially any art).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Echigo (US 20200064610) as applied to claim 21, and further in view of Kesyou (US 20200002661).
Echigo discloses the cell culture monitoring system as described above, however does not expressly state that a plurality of cell culture chambers are in a stacked arrangement.
Kesyou discloses a cell culture monitoring system comprising a cell culture vessel (Figure 1:1) having a plurality of cell culture chambers (Figure 1:1a) in a stacked arrangement.  At least one monitoring module comprising an illumination system (Figure 1:5) and an imaging system (Figure 1:4) are provided on a same side of the cell culture vessel.  At least paragraphs [0047] and [0048] that each of the stacked chambers are imaged.
Before the effective filing date of the claimed invention, it would have been obvious to use the Echigo monitoring module to evaluate a cell culture vessel comprising a plurality of cell culture chambers.  Kesyou teaches that this would allow one to efficiently monitor a plurality of cell types growing under different culture conditions using the same vessel and the same optical system.  Those of ordinary skill would have recognized that this would increase efficiency by reducing material costs and the time required to take multiple images.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Echigo (US 20200064610) as applied to claim 21, and further in view of Iga (US 20190180080) and Kim (US 5470746).

Iga discloses a cell culture monitoring system comprising a cell culture vessel (Figure 3:1) and a monitoring module comprising an illumination source (Figure 3:23) and an imaging system (Figure 3:21).  The monitoring module is arranged within a monitoring layer (Figure 3:7) arranged underneath (i.e. in a stacked arrangement) the culture vessel, such that the illumination source and the imaging system are disposed on the same side of the culture vessel. 
Kim discloses a cell culture monitoring system comprising a monitoring module (Figure 3:8).  The monitoring module is inserted into an indentation (Figure 3:72) formed within an outer wall of a monitoring layer (Figure 3:7).  The monitoring module includes an illumination source (Figure 4a:82) and a photodetector (Figure 4a:83) for monitoring an analyte, such as a gas concentration, within the cell culture fluid.
Before the effective filing date of the claimed invention, it would have been obvious to position the Echigo monitoring module within an indentation formed within an outer wall of a monitoring layer.  Iga and Kim show how this would allow one to directly couple the monitoring module to the cell culture vessel in order to create a modular system that is readily assembled and easily transported.  Combining prior art elements according to known methods to yield predictable results is generally regarded as being prima facie obvious, especially when the combination produces no new functionality (i.e. all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions).  See MPEP 2143.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Peng (US 20050219526), Fukushima (US 20200217782), Mochizuki (US 20200318058), DiGuiseppi (US 5858769), Sasaki (US 20180291328) and Kato (US 20170145370) references teach the state of the art regarding optical monitoring systems for cell culture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799